Citation Nr: 0100509	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date previous to April 13, 1994, 
for the 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office, Los Angeles, 
California, which granted the veteran's claim for a 100 
percent disability evaluation for post-traumatic stress 
disorder, effective from April 13, 1994.


FINDINGS OF FACT

1.  A rating action in January 1993 continued the veteran's 
30 percent disability evaluation for his service-connected 
post-traumatic stress disorder. 

2.  The veteran was notified of the January 1993 decision in 
an official letter dated February 24, 1993.  He was notified 
of his right to initiate an appeal.  He did not initiate an 
appeal with respect to the January 1993 decision within one 
year of notification and the decision became final.

3.  On April 13, 1994, the originating agency received a 
statement from the veteran which has been recognized as the 
veteran's request to reopen his claim for an increased 
disability evaluation for post-traumatic stress disorder.

4.  Medical evidence dated December 10, 1993, showed that the 
veteran was 100 percent disabled as a result of his post-
traumatic stress disorder.



CONCLUSIONS OF LAW

1.  The January 1993 rating decision continuing a 30 percent 
disability evaluation for the veteran's post-traumatic stress 
disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991): 
38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103 (2000).

2.  An effective date of December 10, 1993, for the grant of 
a 100 percent disability evaluation for post-traumatic stress 
disorder is for assignment.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date previous to April 
13, 1994, for a 100 percent disability evaluation for post-
traumatic stress disorder.  The current record shows that 
several claims for service connection for post-traumatic 
stress disorder were denied in rating decisions during the 
period from May 1984 through December 1989.  In an August 
1990 statement the veteran again requested service connection 
for post-traumatic stress disorder and in a November 1991 
rating decision, service connection was granted and a 30 
percent disability evaluation was assigned, effective from 
July 5, 1991.  (In a subsequent rating decision it was 
determined that the effective date for the grant of service 
connection for post-traumatic stress disorder should be 
August 20, 1990, the date the veteran's claim was received.)  
In a letter dated January 23, 1992, the veteran was advised 
of this decision as well of his right to appeal.  The veteran 
did not indicate any disagreement with the decision during 
the one year period following the date of notification.

In a letter received December 18, 1992, the veteran indicated 
that he believed that he was 100 percent disabled due to his 
post-traumatic stress disorder.  In a January 1993 rating 
decision it was concluded that the veteran's 30 percent 
disability evaluation should be continued.  In a letter dated 
February 24, 1993, the veteran was advised of this decision 
as well of his right to appeal.  The veteran did not indicate 
any disagreement with the decision during the one year period 
following the date of notification.

Following a December 1993 VA medical examination, scheduled 
at VA request, in a February 1994 rating decision, the 
disability evaluation was continued at 30 percent disabling.  
In a court order dated and received in April 1993, the 
veteran had his name legally changed and in a letter received 
on April 13, 1994, the veteran indicated that he believed 
that he was totally disabled due to his post-traumatic stress 
disorder.

In an April 1998 Board decision, it was concluded that a 100 
percent disability evaluation should be assigned for post-
traumatic stress disorder.  In a May 1998 rating decision 
implementing the Board's decision, a 100 percent disability 
evaluation was assigned, effective from April 13, 1994; it 
was noted that this was the date the veteran had reopened his 
claim.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.§ 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in Sec. 3.105 of this part.  
38 C.F.R. § 3.104.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2000).

Under the provisions of 38 C.F.R. § 3.160(d), where a claim 
which has been allowed by the agency of original 
jurisdiction, the action becomes final by the expiration of 
one year after the date of notice of the award.  38 C.F.R. 
§ 20.1103 states that a determination by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in 38 C.F.R. § 20.302.  Under that provision, a claimant must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him; 
otherwise that determination will become final.

In August 1998 the veteran indicated that he was seeking an 
earlier effective date for the 100 percent disability 
evaluation as, after he had filed his claim in 1989 and 
received a rating in 1990, he sent a notice of disagreement 
and had been prosecuting his claim since then.  However, the 
current record shows that no timely notice of disagreement 
was received with either the  November 1991 rating decision 
which granted service connection and assigned a 30 percent 
disability evaluation or the January 1993 rating decision 
which continued that evaluation.  It should be noted that the 
veteran did request an increased evaluation within one year 
of being notified of the November 1991 rating decision.  
However, he did not express disagreement with the 1991 rating 
decision or make reference to the previous rating decision 
and the request for an increased evaluation may not be 
construed as a notice of disagreement.

Absent a finding of clear and unmistakable error in the 
January 1993 rating decision, which the veteran has not 
alleged, the January 1993 decision is final.  38 U.S.C.A. 
§§ 5108, 7105: 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.  
While an effective date going back to 1989 for the 100 
percent disability evaluation for post-traumatic stress 
disorder may not be granted, an effective date previous to 
April 13, 1994, is nevertheless possible.

After the claim was granted, the 100 percent disability 
evaluation was assigned effective the date of the veteran's 
claim for an increased evaluation was received, April 13, 
1994.  He has further contented that the evidence of record 
for a number of years previous to 1994 showed that he has 
been unable to maintain employment due to the severity of his 
post-traumatic stress disorder.
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.

Pursuant to  Harper v. Brown, 10 Vet. App. 125 (1997), where 
it is factually ascertainable that an increase in disability 
occurred within one year previous to the date the claim was 
received, the effective date of increase in compensation will 
be the date that it became factually ascertainable that the 
increase had occurred.  Where it is not factually 
ascertainable that there was increase in disability within 
one year previous to the date the claim was received, the 
earliest possible effective date is the date the claim was 
received.

The medical record covering the one year period previous to 
the receipt, in April 1994, of the veteran's claim for an 
increase in compensation consists of the aforementioned VA 
medical examination, conducted on December 10, 1993.  
Following that psychiatric evaluation, the VA examiner 
concluded that the veteran's post-traumatic stress disorder 
likely increased his risk to subsequent development of a co-
occurring mood disorder, that the veteran's long-standing 
post-traumatic stress disorder in concert with his mood 
disorder severely decreased his overall employability and 
ability to work and that his psychiatric conditions made him 
more vulnerable to the ordinary stresses of the typical 
workplace.

Resolving doubt in the veteran's favor, the Board finds that 
this evidence demonstrates that the veteran, a number of 
months previous to the receipt of his April 1994 claim for an 
increase in compensation, had an increase in disability.  
Based upon the above medical evidence, it is concluded that 
it was factually ascertainable that an increase in 
disability, warranting the grant of a 100 percent disability 
evaluation for post-traumatic stress disorder, had occurred 
on December 10, 1993, within one year previous to the date 
the claim was received.  Accordingly, a December 10, 1993, 
effective date for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder is warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

ORDER

Entitlement to a December 10, 1993, effective date for the 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder is granted.  The appeal is allowed, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

